PER CURIAM.
Defendant was convicted of grand larceny in stealing a certain described steer. He moved for a new trial upon various grounds, and, among others,; he claimed that the verdict of the jury was not supported by the evidence, and also that the court misdirected the jury as to matters of law. The motion for a new trial was granted, and this appeal is by the people from such order. The order of the court granting the new trial is a general order. While we are satisfied there was ample evidence to support the verdict, yet the evidence was directly and substantially conflicting upon the main issues involved, and, such being the fact, we will not disturb the action of the trial court in granting a new trial. For the foregoing reasons, the order appealed from is affirmed.